DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 8 and 15, they recite a system and method for paraphrase generation.  Prior art of record discloses a similar system and method, but fails to teach obtaining a training corpus, the training corpus comprising language and paraphrases of the language; determining word-level and character-level embeddings based on semantic relationships known from existing knowledge bases; updating the word-level and character-level embeddings based on semantic relationships known from existing knowledge bases; Serial No.: 16/072,128-4- generating, based on the training corpus and on the updated word-level and character-level embeddings, a word-level attention-based model and a character-level attention- based model; and providing one or more candidate paraphrases of a natural language input based on both the word-level and character-level attention-based models.	
Dependent claims 2-7, 9-14 and 16-21 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657